Policy Transaction Invoice Producer: Customer: FrankPaolucci Aon Risk Services Central, Inc. 1 Liberty Place,Suite 10001650 Market Street Philadelphia, PA 19103 (215)255-1873 SEI Investments Management Corporation 1 Freedom Valley Drive Oaks, PA 19456 Producer Number: 701685 Customer Number: 85409 Continental Insurance Company hereby submits the following Statement for Policy # 169906855 for SEI Investments Management Corporation Policy Period: From 08/19/2009 to 08/19/2010. Policy Effective Date Gross Premium Commission 0.00% (MFB) Counter- Signature Fee Total Taxes Total Surcharges Amount Due 8/19/2009 $64,425.00 $0.00 $0.00 $0.00 $0.00 $64,425.00 * Please return a copy of this invoice with your payment due 30 days after Policy Effective Date to: Continental
